16 So. 3d 942 (2009)
Christopher Lee MULLINS, Appellant/Cross-Appellee,
v.
STATE of Florida, Appellee/Cross-Appellant.
No. 5D08-1673.
District Court of Appeal of Florida, Fifth District.
August 18, 2009.
James S. Purdy, Public Defender, and Meghan Ann Collins, Assistant Public Defender, Daytona Beach, for Appellant/Cross-Appellee.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee/Cross-Appellant.
PER CURIAM.
AFFIRMED. See Frumenti v. State, 885 So. 2d 924 (Fla. 5th DCA 2004).
MONACO, C.J., SAWAYA, and ORFINGER, JJ., concur.